NO. 12-12-00364-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
MELVIN LIGGINS,                                                §    APPEAL FROM THE 420TH
APPELLANT

V.                                                          §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §       NACOGDOCHES COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Melvin Liggins filed a pro se notice of appeal in which he complains that the
trial court has failed to rule on his pretrial application for writ of habeas corpus. Appellant also
complains in his notice of appeal that the trial court has violated his constitutional rights on several
occasions since Appellant’s arrest.
         On October 18, 2012, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a final judgment or
other appealable order. Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before November 19, 2012, to show the
jurisdiction of this court. The November 19 deadline has passed, and Appellant has neither
shown the jurisdiction of this court nor otherwise responded to the court’s November 19 notice.
         Because Appellant has not shown the jurisdiction of this court, we dismiss the appeal for
want of jurisdiction.
Opinion delivered November 21, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        NOVEMBER 21, 2012


                                         NO. 12-12-00364-CR


                                        MELVIN LIGGINS,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                           Appeal from the 420th Judicial District Court
                       Of Nacogdoches County, Texas. (Tr.Ct.No. F1219037)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.